The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
2.Claims 1,5,6,7,11,12,13,17,18,19,23,24,25,52,52-59 are pending
3. Claim 2-4, 8-10, 14-16, 20-22, 26, 27-51 are canceled
4.Claims 1,5,6,7,11,12,13,17,18,19,23,24,25,52,52-59 are rejected


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.Claim 1,5,6,7, 13,17,18,19, 25,52,52-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sau et al. (US-PG-PUB 2014/0310512 A1) hereinafter Sau  and in 























    PNG
    media_image1.png
    591
    787
    media_image1.png
    Greyscale












    PNG
    media_image2.png
    592
    788
    media_image2.png
    Greyscale

The secondary reference Kuscher et al. (US-PGPUB 2014/0127992 A1) hereinafter Kuscher is about set-up of connection between and phone and laptop and is shown in fig. 2 

    PNG
    media_image3.png
    910
    773
    media_image3.png
    Greyscale



The 3rd Robinson et al. is about maintaining user access to computing device and is shown in fig.2 

    PNG
    media_image4.png
    776
    886
    media_image4.png
    Greyscale







As to claim 1. Sau teaches an electronic system for forming a control channel between an electronic device and a videotelephone device (Sau fig 8, element 100 and element 1100 and [0076] see also fig. 3 element 1100 [0057] compare to fig.1 of this reference) such that the electronic device controls the videotelephone device (Sau fig. 8 steps 1200 -1600 [0073] see fig. 4 element 100 and steps 1200-1700 [0058]-[0059]), the electronic system comprising:
the videotelephone device in communication with the Internet(Sau fig.8 , element 1100, [0073] see also fig.1 relay 300 [0041]);
the electronic device in communication with the Internet (Sau fig 8 element 100, [0073] see also fig.1 relay 300 [0041]), wherein the electronic device is configured to request (Sau fig.5 step 1302 [0060]), over the Internet (Sau fig. 5 step 1302 and see [0060] see also [0041]), the control channel to be formed between the electronic device and the videotelephone device (Sau fig. 8 step 1200-1600 see also [0073]); and
one or more computers in communication with the Internet(Sau fig. 8 element 300  and [0041] ), wherein the one or more computers are configured to(Sau fig.8 step 1200-1600 see also [0073] ), 
by communication over the Internet(Sau fig 8 [0073] and see also fig.1 relay 300 [0041]) form the control channel by communicating over the internet via a communications relay comprising a cloud relay device(Sau fig. 8 step 1200-1600 see also [0073])  in response to receiving the request by the electronic device over the Internet(Sau fig.8 step 1200  see also fig. 4  [0058]), such that the electronic device controls the videotelephone device(Sau fig. 8 steps 1200 -1600 [0073] see fig. 4 element 100 and steps 1200-1700 [0058]-[0059]), wherein the control channel is formed (Sau fig. 8  [0074] DTLS), the communications relay configured to decrypt the encrypted communication that is encrypted using the first encryption mechanism(Sau fig. 8  [0075 ] relay server 300a receives channel data message 1732, process in step 1733 the channel data message and removes the relay server’s (300a) address and repackage data into a second packet 1734 which is decryption see also [0068 and
wherein:
the electronic device(Sau fig 1 element 100), is in communication with a first local area network(Sau fig. 1 element 300 i.e. LAN) , that forms at least part of the electronic device’s communication to the Internet(Sau fig. 1 element 300 and see also [0041]);
the videotelephone device(Sau fig.8 , element 1100 ), is in communication with a second local area network(Sau fig.8 , element 1100,  element 600  and see also [0038] 600 located in DMZ) that forms at least part of the videotelephone device’s communication to the Internet(Sau fig.8 , element 1100, element 600  and see also [0038] 600 located in DMZ);
the first local area network is not in direct communication with the second local area network(Sau fig. 8 300/400 not in communication with 600/700 ); and
the first local area network (Sau fig. 8 300/400 first LAN) and the second local area network (Sau fig. 8 600/700 second local area network) are either outside a firewall and directly attached to the Internet or are behind different firewalls thereby preventing the videotelephone device and the electronic device from communicating with one  (Sau fig. 8 300/400 not in communication with 600/700 which isolate 100 electronic device and 800 video telephone device).
Sau does not teach wherein the one or more computers are configured to, determining whether a distance between the electronic and the videotelephone device satisfies a physical proximity threshold 
form the control channel between the electronic device and the videotelephone device
and the one or more computers further configured to, responsive to the distance between the electronic device and the videotelephone device not satisfying the physical proximity threshold, not form the control channel
However Kuscher from a similar field of endeavor teaches wherein the one or more computers are configured to (Kuscher Fig.1 a computing device 110 and a mobile device 120), determining whether a distance between the electronic and the videotelephone device satisfies a physical proximity threshold: (Kuscher fig.2 step 215  [0026] based on a request for a connection and responsive to distance between the two devices within a predetermine distance formed the connection which can be a control channel being set-up) 
form the control channel between the electronic device and the videotelephone device(Kuscher fig.2 step 215  [0026] based on a request for a connection and responsive to distance between the two devices within a predetermine distance formed the connection which can be a control channel being set-up)
and the one or more computers further configured to, responsive to the distance between the electronic device and the videotelephone device not satisfying the (Kuscher fig.2 step 205 and [0023][0024] responsive to a distance not satisfying a distance threshold not form the connection which can be a control channel);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kuscher and the teaching of Sau to set-up a connection based on a distance. Because Kuscher teaches a method of setting up a connection when a device trying to connect to the network is within a certain distance thus increasing security and privacy of data (Kuscher [0002]).
The combination of Sau and Kuscher does not teach and expressly satisfies a physical proximity threshold based on the location of the electronic device and the videotelephone device
wherein the control channel is further encrypted using a second encryption mechanism different from the first encryption mechanism.
However Robinson from a similar field of endeavor teaches and expressly satisfies a physical proximity threshold based on the location of the electronic device and the videotelephone device (Robinson [0104] a physical distance between two objects based on which a distance threshold is establish and [0107] a range finding between two objects based on which a proximity distance is detected or establish see also [0072] [0075])
wherein the control channel is further encrypted using a second encryption mechanism different from the first encryption mechanism (Robinson [0148] TSL and SSL which are two different encryption mechanism/protocol).
 (Robinson [0007]).

As to claim 5 The combination of Sau, Kuscher and Robinson teaches all the limitations of parent claim 1
Sau teaches wherein the control channel is formed over the Internet (Sau fig.8 step 1200-1600 see also [0073] and see also fig.1 relay 300 [0041]).

As to claim 6. The combination of Sau, Kuscher and Robinson teaches all the limitations of parent claim 1
Sau teaches wherein the control channel is formed through a third network in communication with the first local area network (Sau fig.8 [0073] element 300, element 600 and element 1800 which are 3 LANs), the second local area network and the Internet (Sau fig.8 [0073] element 300, element 600 and element 1800 which are 3 LANs).

As to claim 7. The combination of Sau, Kuscher and Robinson teaches all the limitations of parent claim 1
Sau teaches wherein the control channel between the electronic device and the videotelephone device passes through a demilitarized zone (Sau fig.8 control channel set-up via step 1200-1600 see also [0073] and [0038] element 600 and 700 can be located in DMZ).

As to claim 13. Sau teaches A computer system (Sau fig. 2, 114 a processor which is the main part of a computer system), for forming a control channel between an electronic device and a videotelephone device(Sau fig 8, element 100 and element 1100 and [0076] see also fig. 3 element 1100 [0057] compare to fig.1 of this reference)  such that the electronic device controls the videotelephone device(Sau fig. 8 steps 1200 -1600 [0073] see fig. 4 element 100 and steps 1200-1700 [0058]-[0059]), the computer system comprising:
one or more computers configured to be in communication with the Internet (Sau fig. 8 element 300 and [0041]), 
by communication over the Internet (Sau fig. 8 step 1200-1600 see also [0073]) via a communications relay comprising a cloud relay device(Sau fig. 8 step 1200-1600 see also [0073]) in response to receiving a request by the electronic device over the Internet(Sau fig.8 step 1200  see also fig. 4  [0058]),  to form the control channel between the electronic device and the videotelephone device(Sau fig. 8 step 1200-1600 see also [0073]), such that the electronic device controls the videotelephone device(Sau fig. 8 steps 1200 -1600 [0073] see fig. 4 element 100 and steps 1200-1700 [0058]-[0059]), wherein the control channel is formed using a first encryption mechanism to facilitate encrypted communication via the communications relay(Sau fig. 8  [0074] DTLS), the communications relay configured to decrypt the encrypted communication that is encrypted using the first encryption mechanism(Sau fig. 8  [0075 ] relay server 300a receives channel data message 1732, process in step 1733 the channel data message and removes the relay server’s (300a) address and repackage data into a second packet 1734 which is decryption see also [0068]), wherein:
the electronic device (Sau fig 1 element 100), is configured to be in communication with a first local area network (Sau fig. 1 element 300 i.e. LAN) that forms at least part of the electronic device’s communication to the Internet (Sau fig. 1 element 300 and see also [0041]),
the videotelephone device(Sau fig.8 , element 1100 ),  is configured to be in communication with a second local area network(Sau fig.8 , element 1100,  element 600  and see also [0038] 600 located in DMZ) , that forms at least part of the videotelephone device’s communication to the Internet(Sau fig.8 , element 1100, element 600  and see also [0038] 600 located in DMZ);
the first local area network is not configured to be in direct communication with the second local area network (Sau fig. 8 300/400 not in communication with 600/700); and
the first local area network (Sau fig. 8 300/400 first LAN) and the second local area network are configured to be either outside a firewall and directly attached to the Internet or be behind different firewalls thereby preventing the videotelephone device and the electronic device from communicating directly with one another (Sau fig. 8 300/400 not in communication with 600/700 which isolate 100 electronic device and 800 video telephone device),
Sau does not teach wherein the one or more computers are configured to, determining whether a distance between the electronic and the videotelephone device 
form the control channel between the electronic device and the videotelephone device
and the one or more computers further configured to, responsive to the distance between the electronic device and the videotelephone device not satisfying the physical proximity threshold, not form the control channel
However Kuscher from a similar field of endeavor teaches wherein the one or more computers are configured to (Kuscher Fig.1 a computing device 110 and a mobile device 120), determining whether a distance between the electronic and the videotelephone device satisfies a physical proximity threshold: (Kuscher fig.2 step 215  [0026] based on a request for a connection and responsive to distance between the two devices within a predetermine distance formed the connection which can be a control channel being set-up) 
form the control channel between the electronic device and the videotelephone device (Kuscher fig.2 step 215 [0026] based on a request for a connection and responsive to distance between the two devices within a predetermine distance formed the connection which can be a control channel being set-up)
and the one or more computers further configured to, responsive to the distance between the electronic device and the videotelephone device not satisfying the physical proximity threshold, not form the control channel (Kuscher fig.2 step 205 and [0023][0024] responsive to a distance not satisfying a distance threshold not form the connection which can be a control channel);
(Kuscher [0002]).
The combination of Sau and Kuscher does not teach and expressly satisfies a physical proximity threshold based on the location of the electronic device and the videotelephone device
wherein the control channel is further encrypted using a second encryption mechanism different from the first encryption mechanism.
However Robinson from a similar field of endeavor teaches and expressly satisfies a physical proximity threshold based on the location of the electronic device and the videotelephone device (Robinson [0104] a physical distance between two objects based on which a distance threshold is establish and [0107] a range finding between two objects based on which a proximity distance is detected see also [0072] [0075])
wherein the control channel is further encrypted using a second encryption mechanism different from the first encryption mechanism (Robinson [0148] TSL and SSL which are two different encryption mechanism/protocol).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Robinson and the combined teaching of Sau and Kuscher to use location determination in order to  (Robinson [0007]).

As to claim 17. The combination of Sau, Kuscher and Robinson teaches all the limitations of parent claim 13
wherein the control channel is formed over the Internet (Sau fig. 8 step 1200-1600 with involvement of element 300 see also [0073] fig. 8 element 300 and [0041]).

As to claim 18.   The combination of Sau, Kuscher and Robinson teaches all the limitations of parent claim 13
wherein the control channel is formed through a third network in communication with the first local area network (Sau fig.8 [0073] element 300, element 600 and element 1800 which are 3 LANs), the second local area network and the Internet (Sau fig.8 [0073] element 300, element 600 and element 1800 which are 3 LANs).

As to claim 19.   The combination of Sau, Kuscher and Robinson teaches all the limitations of parent claim 13
Sau teaches wherein the control channel between the electronic device and the videotelephone device passes through a demilitarized zone (Sau fig.8 control channel set-up via step 1200-1600 see also [0073] and [0038] element 600 and 700 can be located in DMZ).

As to claim 25. Sau teaches An electronic  device  for  communication with  the  Internet(Sau fig 8 element 100, [0073] see also fig.1 relay 300 [0041]), the electronic device comprising  a processor (Sau fig. 2, 114 a processor which is the main part of a computer system), and a memory  storing  a  computer  program(Sau fig. 2, 114 a processor which is the main part of a computer system),  that, when executed by the processor, causes the processor to:
request (Sau fig.5 step 1302 [0060]), over the Internet (Sau fig. 5 step 1302 and see [0060] see also [0041]), a control channel to be formed between the electronic device in communication with the Internet and a videotelephone device (Sau fig. 8 steps 1200 -1600 [0073]), also in communication with the Internet (Sau fig.8, element 1100, [0073] see also fig.1 relay 300 [0041]);
and via a communications relay comprising a cloud relay device
once the control channel has been formed, send control signals over the control channel to the videotelephone device to control the videotelephone device(Sau fig. 8 steps 1200 -1600 [0073] see fig. 4 element 100 and steps 1200-1700 [0058]-[0059]), 
wherein the control channel is formed using a first encryption mechanism to facilitate encrypted communication via the communications relay(Sau fig. 8  [0074] DTLS), the communications relay configured to decrypt the encrypted communication that is encrypted using the first encryption mechanism(Sau fig. 8  [0075 ] relay server 300a receives channel data message 1732, process in step 1733 the channel data message and removes the relay server’s (300a) address and repackage data into a second packet 1734 which is decryption see also [0068]), 
 wherein:
Sau fig 1 element 100) is in communication with a first local area network (Sau fig. 1 element 300 i.e. LAN),
 that forms at least part of the electronic device’s communication to the Internet (Sau fig. 1 element 300 and see also [0041]);
the videotelephone device(Sau fig.8 , element 1100 ),  is in communication with a second local area network(Sau fig.8 , element 1100,  element 600  and see also [0038] 600 located in DMZ)that forms at least part of the videotelephone device’s communication to the Internet(Sau fig.8 , element 1100, element 600  and see also [0038] 600 located in DMZ);;
the first local area network is not in direct communication with the second local area network (Sau fig. 8 300/400 not in communication with 600/700); and
the first local area network (Sau fig. 8 300/400 first LAN) and the second local area network (Sau fig. 8 600/700 second local area network) are either outside a firewall and directly attached to the Internet or are behind different firewalls thereby preventing the videotelephone device and the electronic device from communicating directly with one another (Sau fig. 8 300/400 not in communication with 600/700 which isolate 100 electronic device and 800 video telephone device).
Sau does not teach wherein the one or more computers are configured to, determining whether a distance between the electronic and the videotelephone device satisfies a physical proximity threshold based on the location of the electronic device and the videotelephone device
form the control channel between the electronic device and the videotelephone device

However Kuscher from a similar field of endeavor teaches wherein the one or more computers are configured to (Kuscher Fig.1 a computing device 110 and a mobile device 120), determining whether a distance between the electronic and the videotelephone device satisfies a physical proximity threshold: (Kuscher fig.2 step 215  [0026] based on a request for a connection and responsive to distance between the two devices within a predetermine distance formed the connection which can be a control channel being set-up) 
form the control channel between the electronic device and the videotelephone device (Kuscher fig.2 step 215 [0026] based on a request for a connection and responsive to distance between the two devices within a predetermine distance formed the connection which can be a control channel being set-up)
and the one or more computers further configured to, responsive to the distance between the electronic device and the videotelephone device not satisfying the physical proximity threshold, not form the control channel (Kuscher fig.2 step 205 and [0023][0024] responsive to a distance not satisfying a distance threshold not form the connection which can be a control channel);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kuscher and the teaching of Sau to set-up a connection based on a distance. Because Kuscher teaches (Kuscher [0002]).
The combination of Sau and Kuscher does not teach and expressly satisfies a physical proximity threshold based on the location of the electronic device and the videotelephone device
wherein the control channel is further encrypted using a second encryption mechanism different from the first encryption mechanism.
However Robinson from a similar field of endeavor teaches and expressly satisfies a physical proximity threshold based on the location of the electronic device and the videotelephone device (Robinson [0104] a physical distance between two objects based on which a distance threshold is establish and [0107] a range finding between two objects based on which a proximity distance is detected see also [0072] [0075]),
wherein the control channel is further encrypted using a second encryption mechanism different from the first encryption mechanism (Robinson [0148] TSL and SSL which are two different encryption mechanism/protocol).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Robinson and the combined teaching of Sau and Kuscher to use location determination in order to determine distance threshold. Because Robinson teaches a method of establishing security features automatically thus avoiding unauthorized access (Robinson [0007]).

As to claim 52. The combination of Sau, Kuscher and Robinson teaches all the limitations of parent claim 1
Sau teaches wherein the one or more computers are further configured to be accessed by the videotelephone device without changing firewall rules of the second local area network that forms at least part of the videotelephone device’s communication to the Internet (Sau fig.8 , element 1100, element 600  and see also [0038] 600 located in DMZ).

As to claim 54. The combination of Sau, Kuscher and Robinson teaches all the limitations of parent claim 1
Sau teaches wherein the control channel enables the electronic device to access the interface of the videotelephone device including at least one of: a screen-share function, a camera feed, or an audio feed (Sau [0053] audio jack).

As to claim 55.    The combination of Sau, Kuscher and Robinson teaches all the limitations of parent claim 1
Sau teaches wherein the videotelephone device is configured to identify the electronic device making
the request using one or more of:
characters displayed on a screen (Sau [0058] Menu item selectable on screen) or a display of the videotelephone device or spoken or issued through a loudspeaker of the videotelephone device which is input by a user on the electronic device;
a short-range transmission comprising Bluetooth;

a computer-readable graphic displayed on the videotelephone device which is scanned or detected by the electronic device; or
a computer-readable audio signal played through the videotelephone device which is detected by the electronic device.

As to claim 56.     The combination of Sau and Kuscher teaches all the limitations of parent claim 1
The combination of Sau and Kuscher does not teach wherein the control channel is further encrypted using the second encryption mechanism to protect the control channel from unauthorized access by the communications relay
However Robinson from a similar field of endeavor teaches wherein the control channel is further encrypted using the second encryption mechanism to protect the control channel from unauthorized access by the communications relay (Robinson [0148] TSL and SSL which are two different encryption mechanism/protocol).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Robinson and the combined teaching of Sau and Kuscher to use location determination in order to determine distance threshold. Because Robinson teaches a method of establishing security features automatically thus avoiding unauthorized access (Robinson [0007]).

As to claim 57. The combination of Sau and Kuscher teaches all the limitations of parent claim 1

However Robinson from a similar field of endeavor teaches wherein the control channel is further encrypted using the second encryption mechanism after the control channel is formed (Robinson [0148] TSL and SSL which are two different encryption mechanism/protocol).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Robinson and the combined teaching of Sau and Kuscher to use location determination in order to determine distance threshold. Because Robinson teaches a method of establishing security features automatically thus avoiding unauthorized access (Robinson [0007]).

As to claim 58 The combination of Sau and Kuscher teaches all the limitations of parent claim 1
The combination of Sau and Kuscher does not teach wherein the communications relay not configured to decrypt the second encryption mechanism 
However Robinson from a similar field of endeavor teaches wherein the communications relay not configured to decrypt the second encryption mechanism (Robinson [0148] TSL and SSL which are two different encryption mechanism/protocol).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Robinson and the combined teaching of Sau and Kuscher to use location determination in order to  (Robinson [0007]).

As to claim 59.   The combination of Sau and Kuscher teaches all the limitations of parent claim 1
The combination of Sau and Kuscher does not teach wherein the videotelephone device is configured to decrypt the encrypted communication that is encrypted using the second encryption mechanism
However Robinson from a similar field of endeavor teaches wherein the videotelephone device is configured to decrypt the encrypted communication that is encrypted using the second encryption mechanism (Robinson [0148] TSL and SSL which are two different encryption mechanism/protocol).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Robinson and the combined teaching of Sau and Kuscher to use location determination in order to determine distance threshold. Because Robinson teaches a method of establishing security features automatically thus avoiding unauthorized access (Robinson [0007]).

8.	Claim 11,12,23,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sau et al. (US-PG-PUB 2014/0310512 A1) hereinafter Sau, in view of Kuscher et al. (US-PG-PUB 2014/0127992 A1) hereinafter Kuscher in view of Robinson et al. (US-PG-PUB 2021/0279320 A1)  and in view of Yang et al. (US-PAT 9621853 B1) hereinafter Yang.

As to claim 11.    The combination of Sau, Kuscher and Robinson teaches all the limitations of parent claim 1
Sau teaches wherein
the one or more computers are configured to (Sau fig. 1 multiple servers):
The combination of Sau, Kuscher and Wood does not teach form the control channel and in addition form a relationship of trust between the electronic device and the videotelephone device, wherein the relationship of trust permits the electronic device to control the videotelephone device
However Yang from a similar field of endeavor teaches form the control channel and in addition form a relationship of trust between the electronic device and the videotelephone device (Yang col. 15 lines 56-67 authentication take place before setting up a control channel allowing control of the system)
wherein the relationship of trust permits the electronic device to control the videotelephone device (Yang col. 15 lines 56-67 authentication take place before setting up a control channel allowing control of the system)
Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yang and the combined teaching of Sau, Kuscher and Robinson to use a second encryption as taught by Yang to make traffic more secure. Because Yang teaches an optimization which include QOS reassignment performance, turning and or configuration change thus proving secure connection to the network (Yang col. 2 lines 11-27).

As to claim 12. The combination of Sau, Kuscher and Robinson teaches all the limitations of parent claim 11
The combination of Sau, Kuscher and Robinson does not teach wherein the one or more computers are configured to:
form the relationship of trust over the Internet in response to receiving the request by the electronic device over the Internet
However Yang from a similar field of endeavor teaches wherein the one or more computers are configured to:
form the relationship of trust over the Internet in response to receiving the request by the electronic device over the Internet (Yang col. 15 lines 56-67 authentication take place before setting up a control channel allowing control of the system and col. 14 lines 47-62 authentication take place based on request)
Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yang and the combined teaching of Sau, Kuscher and Robinson to use a second encryption as taught by Yang to make traffic more secure. Because Yang teaches an optimization which include QOS reassignment performance, turning and or configuration change thus proving secure connection to the network (Yang col. 2 lines 11-27).

As to claim 23. The combination of Sau, Kuscher and Robinson teaches all the limitations of parent claim 13
Sau teaches the one or more computers are configured to (Sau fig. 1 multiple servers):

However Yang from a similar field of endeavor teaches form the control channel and in addition form a relationship of trust between the electronic device and the videotelephone device (Yang col. 15 lines 56-67 authentication take place before setting up a control channel allowing control of the system)
wherein the relationship of trust permits the electronic device to control the videotelephone device (Yang col. 15 lines 56-67 authentication take place before setting up a control channel allowing control of the system)
Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yang and the combined teaching of Sau, Kuscher and Robinson to use a second encryption as taught by Yang to make traffic more secure. Because Yang teaches an optimization which include QOS reassignment performance, turning and or configuration change thus proving secure connection to the network (Yang col. 2 lines 11-27).

As to claim 24. The combination of Sau, Kuscher and Robinson teaches all the limitations of parent claim 23
The combination of Sau, Kuscher and Robinson does not teach wherein the one or more computers are configured to:

However Yang from a similar field of endeavor teaches wherein the one or more computers are configured to:
form the relationship of trust over the Internet in response to receiving the request by the electronic device over the Internet (Yang col. 15 lines 56-67 authentication take place before setting up a control channel allowing control of the system and col. 14 lines 47-62 authentication take place based on request)
Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yang and the combined teaching of Sau, Kuscher and Robinson to use a second encryption as taught by Yang to make traffic more secure. Because Yang teaches an optimization which include QOS reassignment performance, turning and or configuration change thus proving secure connection to the network (Yang col. 2 lines 11-27).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Scheessele et al. (US-PG-PUB 2014/0134999 A1) AD-HOC network connection
Maguire et al. (US-PG-PUB 2016/0021116 A1) controlling device by social networking
.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.P/Examiner, Art Unit 2412                      

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412